                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


D’Pergo Custom Guitars, Inc.

      v.                                               Civil No. 17-cv-747-LM

Sweetwater Sound, Inc.



                              JURY INSTRUCTIONS


                                 INTRODUCTION

      You have now heard all of the evidence in this case, and argument by the

lawyers. It is my duty at this point in the trial to instruct you on the law that you

must apply in reaching your verdict. It is your duty to follow and apply the law as I

give it to you. But, you alone are the judges of the facts. Please do not consider any

statement that I have made in the course of trial, or make in these instructions, as

any indication that I have any opinion about the facts of this case, or what the

verdict should be. The verdict in this case is your responsibility and yours alone.



                            JURY SOLE JUDGES OF FACT

      You are the sole and exclusive judges of the facts. You must weigh the

evidence that has been presented impartially, without bias, without prejudice, and

without sympathy. You must make a determination as to what the facts are and

what the truth is based upon the evidence presented in this case. You must then




                                           1
decide the case by applying the law to the facts as you find them to be from the

evidence. I will give you the law in these instructions.

      The mere fact that a corporation has brought a lawsuit is not in and of itself a

reason to render a verdict for that corporation. Bringing a lawsuit is merely the

formal means of introducing the matter of controversy into court. Your verdict

must be based solely on the evidence and the law.



                               APPLYING THE LAW

      You must apply the law regardless of any opinion you may have as to what

the law ought to be. It would be a violation of your sworn duty if you were to base

your verdict upon any view of the law other than that reflected in these

instructions, just as it would be a violation of your sworn duty, as judges of the

facts, to base a verdict upon anything but the evidence presented in this case.



                               WHAT IS EVIDENCE

      Your findings of fact must be based exclusively on the evidence. There are

two types of evidence that you may properly consider in deciding this case: direct

and circumstantial.

      Direct evidence is the testimony given by a witness about what that witness

has seen, heard, or observed, or what that witness knows based on personal

knowledge. Finally, direct evidence also includes any exhibits that have been

marked.



                                           2
      Evidence may also be used to prove a fact by implication, and such evidence

is often called circumstantial evidence: The circumstances suggest that a certain

fact is true. You may give circumstantial evidence the same weight as direct

evidence.

      The evidence in this case consists of the sworn testimony of the witnesses

(regardless of who may have called them), and all the exhibits received in evidence

(regardless of who may have produced them).




                            WHAT IS NOT EVIDENCE

      Certain things are not evidence and you cannot consider them as evidence:

      a. Arguments, statements, and questions by the lawyers are not evidence.

What they have said in their opening statements, closing arguments, questions to

the witnesses, and at other times during the trial is intended to help you interpret

the evidence, but it is not evidence. If the facts as you remember them differ from

what the lawyers have said about those facts, your memory controls.

      b. Objections raised by the lawyers are not evidence. Lawyers have a duty to

object when they believe a question is improper under the rules of evidence. I must

rule on objections, and I have not intended to indicate in any way by my rulings

what the verdict should be in this case. You should not be influenced by the

lawyers’ objections or by my rulings on those objections.

      c. Anything you may have seen or heard when the court was not in session is

not evidence. You are to decide the case solely on the evidence received at trial.


                                          3
                         CREDIBILITY OF WITNESSES

      In determining what the facts are and what the truth is, you must

necessarily assess the credibility of each witness and determine what weight you

will give to each witness’s testimony. By credibility I mean the believability or the

truthfulness of a witness.

      You should carefully scrutinize all the testimony given, the circumstances

under which each witness has testified, and every matter in evidence which tends to

show whether a witness is worthy of belief or not worthy of belief. You should also

consider the extent, if any, to which the testimony of each witness is either

supported or contradicted by other evidence in the case.

      The testimony of a witness may be discredited by showing that the witness

previously made statements that are different than, or inconsistent with, his or her

testimony here in court. You must decide what weight, if any, should be given to

the testimony of a witness who has made prior inconsistent or contradictory

statements. In making this determination you may consider whether the witness

purposely made a false statement or whether it was an innocent mistake; whether

the inconsistency concerns an important fact, or whether it had to do with only a

small detail; whether the witness had an explanation for the inconsistency, and

whether that explanation appealed to your common sense.




                                          4
                               EXPERT WITNESSES

      A witness may testify as an expert because of his or her special training,

education, skills, or knowledge. When a case involves a matter requiring special

knowledge or skill not ordinarily possessed by the average person, an expert is

permitted to state his or her opinion for the information and assistance of the court

and jury. An expert’s opinion is subject to the same rules concerning reliability as

the testimony of any other witness.

      The opinion stated by the expert who testified before you was based on

particular facts the expert observed or learned from others, or facts that counsel

asked the expert to assume.

      You may reject an expert’s opinion if you decide that the facts are different

from the facts that formed the basis of the expert’s opinion, or if you decide the

expert’s opinion is based upon misinformation, or if you decide the expert lacks the

qualifications to render a reliable opinion. You may consider whether the expert

took advantage of the opportunity to make a thorough investigation before

rendering an opinion. You may also reject an expert’s opinion if, after careful

consideration of all the evidence in the case, expert and other, you disagree with the

opinion. In other words, you are not required to accept an expert’s opinion.

      You may accept all, part, or none of the testimony of an expert.



                      WEIGHT TO BE GIVEN TESTIMONY

      After assessing the credibility of each witness you will assign as much weight

to his or her testimony as you deem proper. You are not required to believe the

                                           5
testimony of any witness simply because that witness was under oath. You may

believe or disbelieve all or part of the testimony of any witness. You determine

what testimony is worthy of belief and what testimony may not be worthy of belief.

The testimony of a single witness may be sufficient to prove any fact, even if a

greater number of witnesses may have testified to the contrary, if after considering

all the other evidence, you believe that single witness.



                          WEIGHT OF THE EVIDENCE

      The weight of the evidence is not necessarily determined by the number of

witnesses testifying on either side. You should consider all the facts and

circumstances in evidence to determine which of the witnesses are worthy of belief.

In reviewing the evidence, you should consider the quality of the evidence and not

the quantity. It is not the number of witnesses or the quantity of testimony that is

important but the quality of the evidence that has been produced that is important.

You must consider all of the evidence no matter which side produced or elicited it.



                               BURDEN OF PROOF

      At certain points in these instructions, I will tell you that one of the parties

has the burden of proving something to you by “a preponderance of the evidence.” A

preponderance of the evidence simply means that quantity and quality of evidence

necessary to persuade you that a party’s claim is more likely true than not true. So,

if the plaintiff has the burden of proving X by a preponderance of the evidence, that



                                           6
simply means that the plaintiff must produce sufficient evidence to persuade you

that X is more likely true than not true.

       What does it mean for the plaintiff to prove that something is more likely

true than not true? Think of a set of scales. At the beginning of the trial they are

perfectly balanced and even. At the end of the trial, if they have been tilted by the

evidence ever so slightly toward the plaintiff, then the plaintiff has met its burden.

If, on the other hand, the scales remain even, or if they tilt ever so slightly in the

defendant’s favor, then the plaintiff has not met its burden.

       In deciding whether any fact has been proven by a preponderance of the

evidence, you may, unless otherwise instructed, consider the testimony of all

witnesses, regardless of who may have called them, and all exhibits received in

evidence, regardless of who may have produced them.

       In this case, the parties each have the burden of proving certain things to you

by a preponderance of the evidence. I will explain these matters to you shortly.

       If the party with the burden of proving a fact establishes that fact by a

preponderance of the evidence, you should find in favor of the party with the burden

of proof.

       If, on the other hand, you find that the party with the burden of proving a

fact has not proven that fact by a preponderance of the evidence, you should find in

favor of the other party.




                                            7
                                    THE CLAIM

      In this case, the plaintiff has brought a claim against the defendant for

copyright infringement.

      I have already concluded, prior to the beginning of trial, that the defendant is

liable to the plaintiff for copyright infringement. Your task will be to determine the

amount of damages, if any, the defendant owes the plaintiff for copyright

infringement.



                            COPYRIGHT OWNERSHIP

      Copyright is a form of protection provided to creators of certain works,

including books, music, screenplays, movies, paintings, and photographs. Copyright

protection exists from the time a work is created and fixed in some tangible form.

For photographs, copyright protection exists from the time a photograph is

developed or saved in some electronic form that can be seen with a machine.

      The person who creates the work owns the initial copyright in the created

work. For photographs, the initial copyright owner is the person who “shoots” or

“takes” the photo.



                          COPYRIGHT OWNER’S RIGHTS

      A copyright owner has the exclusive right to do—or authorize someone else to

do—certain things with the copyrighted work. For photographs, these rights

include:



                                          8
      1. The right to reproduce or copy the photograph;

      2. The right to prepare other works based on the photograph;

      3. The right to sell or distribute copies of the photograph to the public; and

      4. The right to display the photograph to the public.

      In addition, the owner of a copyrighted work can give someone else

permission to use it. This is called a “license.”



                          COPYRIGHT INFRINGEMENT

      Copyright infringement occurs when someone other than a copyright’s owner

uses a copyrighted work in a manner reserved for the copyright owner without the

owner’s permission.

      Mere ownership of an object, such as a photograph or a copy of a photograph,

does not give the owner a copyright in the object. For example, each of you owns

books or CDs. That does not mean you can make copies of your books or CDs to give

to others. Unless you have permission from the copyright owner, this would be

copyright infringement.



                INFRINGEMENT HAS ALREADY BEEN FOUND

      The court has already found Sweetwater liable for infringing D’Pergo’s

copyright in the photograph. This means that D’Pergo has established that it owns

a valid copyright in the photograph and that Sweetwater reproduced and displayed

the photograph without D’Pergo’s consent. You are required to determine the



                                            9
amount of damages, if any, that D’Pergo is entitled to receive for Sweetwater’s

copyright infringement.



                                      DAMAGES

      I will now instruct you on the law regarding damages. You should not

consider the fact that I am instructing you on the law of damages as indicating in

any way that the plaintiff is entitled to damages.

      The principal or paramount rule in awarding damages is that every person

unjustly deprived of his or her rights is fully and fairly compensated for the injuries

sustained. The general object of damages is to compensate the person injured for

the actual loss that person sustained. The law requires that the compensation be

equivalent to the injury.

      If you find that the plaintiff is entitled to damages in accordance with these

instructions, then you should award it that sum of money that will fairly, justly,

and reasonably compensate it for all the damage suffered as a direct result of the

defendant’s wrongful conduct. A plaintiff is entitled to full, fair, and adequate

compensation - no more and no less.

      In determining the amount of damages, if any, to allow the plaintiff, you may

draw such inferences from the evidence of the nature of the injuries and the results

thereof as are justified by your common experiences. Damages are not to be

awarded on the basis of guesswork or speculation, or on the basis of passion,

prejudice, or sympathy. Instead, they must be awarded, if at all, based upon your



                                          10
assessment of what full and fair compensation should be. The law does not require

mathematical certainty in computing damages. However, your computation of the

damage award must be supported by the evidence; it cannot be based on

speculation.



                       TWO CATEGORIES OF DAMAGES

      A copyright owner may recover two types of damages: (1) the actual damages

suffered as a result of an infringement; and (2) any profits of the infringer that are

attributable to the infringement and which are not taken into account in computing

the owner’s actual damages.

      These two categories have different justifications and are based on different

financial data. An award of actual damages compensates the copyright owner for

harm he suffered from the infringement. An award of infringer’s profits ensures

that the infringer does not retain a benefit from the infringement.

      You may make an award of damages in one, both, or neither category.

However, if you award both actual damages and infringer’s profits, you may not

include any amount in the infringer’s profits award that you took into account in

your actual damages award.



                                ACTUAL DAMAGES

      Actual damages means the amount of money adequate to compensate the

copyright owner for the profits the owner lost as a result of the infringement. One

way to measure this is to look to the value of the copyrighted work to the infringer.

                                          11
To measure the value of the copyrighted work to the infringer you determine what a

willing buyer would have been reasonably required to pay a willing seller at the

time of the infringement. This can be measured by the license fee the plaintiff

would have received for the defendant’s unauthorized use.

       The plaintiff has the burden of proving its actual damages by a

preponderance of the evidence.



                 INFRINGEMENT PROFITS: INTRODUCTION

       In addition to actual damages, the copyright owner is entitled to any of the

defendant’s profits attributable to the infringement: this is known as “infringement

profits.” However, you may not include in an award of infringement profits any

amount that you took into account in awarding actual damages.



            INFRINGEMENT PROFITS: CAUSAL RELATIONSHIP

       You may make an award of the defendant’s profits only if you find that the

plaintiff showed a causal relationship between the defendant’s infringement and the

defendant’s revenues that are attributable to the infringement. If you conclude that

the plaintiff has not shown a causal relationship between the defendant’s

infringement and the defendant’s revenues, you may not award any of the

defendant’s profits to the plaintiff.

       The plaintiff can establish the required causal relationship by showing that

the defendant profited from the use of the photograph. In other words, the plaintiff

can seek to establish that the photograph helped the defendant sell its products,

                                          12
and that the defendant did sell its products as a result of the photograph. The

plaintiff need not establish that any particular consumer bought a guitar because of

the infringing photograph.



            INFRINGEMENT PROFITS: CALCULATING PROFITS

      If you conclude that the plaintiff has shown a causal relationship between the

defendant’s infringement and the defendant’s gross revenue, you should then

determine the amount of the defendant’s profits generated from the infringement,

also referred to as “infringement profits.”

      You will use the following calculation for determining infringement profits:

gross revenue less non-infringement revenue and less expenses. I will repeat it and

then go through each step. Infringement profits equals gross revenue minus non-

infringement revenue and minus expenses. The goal of this calculation is to find

out how much money the defendant made from the infringement, if any, so that the

defendant can pay that money in damages.

      Start with gross revenue. Gross revenue is the money the defendant made

from the sale of all products associated with the infringement. The plaintiff has the

burden of proving the defendant’s gross revenue by a preponderance of the evidence.

      From gross revenue, subtract non-infringing revenue. Non-infringing

revenue is all the revenue defendant made from factors other than the

infringement. The defendant has the burden of proving its non-infringing revenue

by a preponderance of the evidence. To do that, the defendant can, for example,



                                          13
show that consumers would have purchased its products associated with the

infringement even if the infringement had not occurred—those sales are non-

infringing revenue because they would have happened anyway. Alternatively, the

defendant may show that its revenues were not generated solely from the

infringement but were also the result of other factors. As you decide the amount of

revenue that qualifies as infringing revenue and non-infringing revenue you do not

have to use a precise mathematical calculation. Rather, a reasonable

approximation is enough.

      Next, subtract expenses. Like non-infringing revenue, the defendant has

the burden of proving its expenses by a preponderance of the evidence. Expenses

are the defendant’s operating costs, overhead costs, and production costs from

generating its gross revenue. You may only deduct expenses from the defendant’s

gross revenue that have a connection to the sale of products associated with the

infringement.

      By way of example, consider the rent that a defendant may pay for a

building. If the defendant uses 10% of that building’s square footage to sell goods

that infringe a copyright but uses the remaining 90% of the building to sell

noninfringing goods, the defendant can seek to deduct 10% of that building’s rent

from its gross revenue. The defendant has the burden of establishing a reasonable

method for allocating a portion of any given expense to the infringement.

      Again, the calculation for infringement profits is gross revenue minus non-

infringement revenue and minus expenses. This means that gross revenue is the



                                         14
highest amount of possible infringement damages. Think of gross revenue as a pile

of coins. That pile of coins may shrink when you take out the defendant’s non-

infringing revenue. The pile may shrink again when you take out the defendant’s

expenses. What’s left in the pile, if anything, is the amount of profit the defendant

made from the infringing activity, and it is the amount the defendant must pay in

infringement damages.



                                   CONCLUSION

       When you retire to the jury room to deliberate, you may take with you this

charge and the exhibits admitted into evidence. The principles of law set forth in

these instructions are intended to guide you in reaching a fair and just result in this

case, which is important to all the parties. You are to exercise your judgment and

common sense without prejudice and without sympathy, but with honesty and

understanding. You should be conscientious in your deliberations and seek to reach

a just result in this case because that is your highest duty as judges of the facts and

as officers of this court.

                             A. Selection of a Foreperson

       When you retire, you should elect one member of the jury as your foreperson.

That individual will act very much like the chairperson of a committee, seeing to it

that the deliberations are conducted in an orderly fashion and that each juror has a

full and fair opportunity to express his or her views, positions, and arguments on

the evidence and on the law.



                                          15
                                B. Unanimous Verdict

      The verdict must represent the considered judgment of each juror. In order

to return a verdict, each juror must agree to it. That is to say, your verdict,

regardless of whether it is in favor of the plaintiff or the defendant, must be

unanimous.



                                   C. Deliberations

      Throughout your deliberations, you may discuss with each other the evidence

and the law that has been presented in this case, but you must not communicate

with anyone else by any means about the case. You also cannot learn from outside

sources about the case, the matters in the case, the legal issues in the case, or

individuals or other entities involved in the case. This means you may not use any

electronic device or media (such as a phone, computer, or tablet), the internet, any

text or instant messaging service, or any social media apps (such as Twitter,

Facebook, Instagram, LinkedIn, YouTube, WhatsApp, and Snapchat) to research or

communicate about what you’ve seen and heard in this courtroom.

      These restrictions continue during deliberations because it is essential, under

our Constitution, that you decide this case based solely on the evidence and law

presented in this courtroom.

      You are permitted to discuss the case with only your fellow jurors during

deliberations because they have seen and heard the same evidence and instructions

on the law that you have, and it is important that you decide this case solely on the



                                          16
evidence presented during the trial, without undue influence by anything or anyone

outside of the courtroom. Please inform me if you learn about or share any

information about this case outside of this courtroom or the jury room, or learn that

another juror has done so.

      It is your duty as jurors to consult with one another and to deliberate with a

view to reaching an agreement, if you can do so without violence to individual

judgment. Each of you must decide the case for yourself, but do so only after an

impartial consideration of the evidence in the case with the other jurors. In the

course of your deliberations, do not hesitate to reexamine your own views and to

change your opinion if convinced it is erroneous. But, do not surrender your honest

conviction as to the weight or effect of the evidence solely based on the opinion of

the other jurors or merely for the purpose of returning a verdict. Remember at all

times that you are not partisans, you are judges - judges of the facts. Your only

interest is to seek the truth from the evidence in the case.

      If during your deliberations it becomes necessary to communicate with me,

please give a written message to the Court Security Officer, who will bring it to me.

I will then respond as promptly as possible, either in writing or by meeting with you

in the courtroom. I will always first show the attorneys your question and my

response before I answer your question.

      Now, this is very important, you must never disclose to anyone, including the

court, how the jury stands, numerically or otherwise, on the matters you are

deciding, until after you have reached a unanimous verdict or have been discharged.



                                          17
In other words, if the jury is split, say 5 to 5, on some issue, the existence of that

split or the number on one side or the other must not be disclosed to anyone,

including me.

      If we recess during your deliberations, you must follow all of the instructions

I have given you concerning your conduct during the trial. In particular, do not

discuss the case with anyone other than your fellow jurors in the jury room, when

everyone is present.

      You were permitted to take notes during this trial, and I want to remind you

of the instructions I gave you about your notes. Do not use your notes as authority

to persuade other jurors. Your notes should be used only as aids to your own

memory and must not be used as authority to persuade the other jurors of what the

evidence was during the trial. In the end, each juror must rely on his or her own

recollection or impression as to what the evidence was.

      You are each going to have a paper copy of my jury instructions to take with

you into the jury room. Attached to your individual copy of the jury instructions is a

copy of the verdict form. The verdict form is self-explanatory and contains all the

questions you need to answer as well as step-by-step instructions. Read that verdict

form carefully and follow the instructions on it. The verdict form is consistent with

the instructions I have given to you. Feel free to consult the paper copy of the jury

instructions as you deliberate. After you have reached your unanimous verdict,

your foreperson must complete, sign, and date the official verdict form. The official

verdict form will be given to you with an envelope and will be marked with the word



                                           18
ORIGINAL at the top of the form. After you have reached a verdict, you are not

required to talk to anyone about the case unless I direct you to do so.

      At the risk of being repetitive, let me once again tell you that nothing said in

these instructions is intended to suggest in any way what your verdict should be.

The verdict is the exclusive responsibility of the jury, not the judge.

      When you have arrived at a verdict, notify the Court Security Officer and you

will be brought back into the courtroom.



      The courtroom deputy will now swear-in the Court Security Officer.




                                           19
